UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMARCH 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-185664 Capall Stables, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 45-4654509 (I.R.S. Employer Identification No.) 205 Del Mar Ave #974, San Clemente, California (Address of principal executive offices) (Zip Code) (949) 461-1471 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding as of May, 9 2013 Common stock, par value $0.0001 per share Preferred stock, par value $0.001 per share Table of Contents CAPALL STABLES, INC. FORM 10-Q March 31, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Control and Procedures 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 1A Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed & Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 Table of Contents PART IFINANCIAL INFORMATION ITEM 1–FINANCIAL STATEMENTS Capall Stables, Inc. (fka SOB Stables, Inc.) (A Development Stage Company) Balance Sheet March 31, December 31, (Unaudited) (Audited) ASSETS: Current assets: Cash or cash equivalents $ $ Total current assets Thoroughbreds - Total assets $ $ LIABILITIES AND SHAREHOLDER’S EQUITY Accounts payable $ $ Other liabilities Notes payable- related party Total liabilities Shareholder ‘s equity: Preferred Stock, Par Value $.0001, 50,000,000 shares authorized, 10,000,000 Issuedand Outstanding, Common Stock, Par Value $.0001, 700,000,000 shares authorized,449,250,000 Issuedand Outstanding Additional Paid In Capital Deficit accumulated in the development stage ) ) Total shareholders' equity ) Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Capall Stables, Inc. (fka SOB Stables, Inc.) (A Development Stage Company) Statement of Operations (Unaudited) For the period ending March 31, 2013 From Inception on October 10, 2012 Through March 31, 2013 (Unaudited) Revenue $ $ Net Income Operating Expenses Thoroughbred research Thoroughbred direct costs SG&A Total Operating Expenses Operating Loss ) ) Net Loss $ ) $ ) Earnings Per Share, Basic and Diluted $ ) n/a Weighted average shares outstanding n/a The accompanying notes are an integral part of these financial statements. 4 Table of Contents Capall Stables, Inc. (fka SOB Stables, Inc.) (A Development Stage Company) Statements of Cash Flows Three months ending March 31, 2013 For the period from inception (October 10, 2012) through March 31, 2013 (Unaudited) (Audited) Cash flows from operating activities Net Loss $ ) $ ) Adjustments to reconcile net loss tonet cash used in operating activities: Stock issued for services - Depreciation expense Changes in assets and liabilities: Accounts payable Other liabilities - Net cash provided by (used in) operating activities ) ) Cash flows from financing activities Proceeds from sale of common stock - Proceeds from sale of preferred stock - Proceeds from note issued to related party Net cash provided by financing activities Net decrease in cash ) Cash balance, beginning of period - Cash balance, end of periods $ $ Cash paid for: Interest $ $ Income taxes $ $ Noncash financing and investing activities: Purchase of thoroughbreds by related party $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents CAPALL STABLES, INC. CONDENSED NOTES TO UNAUDITED FINANCIAL STATEMENTS Note 1 – Nature of Operations and Going Concern The accompanying unaudited interim financial statements of Capall Stables, Inc. (“we”, “our”, or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the Company’s audited 2012 annual financial statements and notes thereto filed on Form S-1 with the SEC. In the opinion of management, all adjustments, consisting of normal reoccurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods present have been reflected herein. The results of operation for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would substantially duplicate the disclosure required in Capall Stables, Inc.’s fiscal 2012 financial statements have been omitted. Capall Stables, Inc. (fka, SOB Stables, Inc.) (the “Company”) was incorporated in Delaware on October 10, 2012. The Company'sbusiness is the buying, selling and racing of thoroughbreds that can race in the claiming levels of thoroughbred racing.Claiming refers to the process by which a licensed person may purchase a horse entered in a race designated as a “claiming race” for a predetermined price. When a horse has been claimed, its new owner assumes title after the starting gate opens although the former owner is entitled to all purse money earned in that race. Claiming races are the lowest level of thoroughbred racing and as such provide the lowest average purse money among the race types. The Company currently has no operations and in accordance with ASC 915 “Development Stage Entities,” and is considered a development stage enterprise.The Company has been in the development stage since its formation and has not yet realized revenue from its planned operations. Revenue Recognition The company pursues opportunities to realize revenues from two principal activities: purse winnings from racing horses and selling its horses in claiming races. It is the company’s policy that revenues and gains will be recognized in accordance with ASC Topic 605-10-25, “Revenue Recognition.” Under ASC Topic 605-10-25, revenue earning activities such as horse races are recognized upon claiming the purse winnings and the company has substantially accomplished all it must do to be entitled to the benefits represented by the revenue. Gains or losses from the sale of the horses are recognized when the horse is sold or otherwise disposed of, the cost and associated accumulated depreciation are removed from the accounts and the resulting gain or loss is recognized in the statement of operations. Going Concern The accompanying financial statements have been prepared on a basis which assumes that the Company will continue as a going concern and which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. Management feels the limited history of the Company and its future cash needs to implement its business plan raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management's plans with respect to alleviating the adverse financial conditions that caused shareholders to express substantial doubt about the Company’s ability to continue as a going concern are as follows: The Company’s current assets are not deemed to be sufficient to fund ongoing expenses related to the planned expansion of operations. In order to implement its entire business plan, the Company will need to raise additional capital through equity or debt financings or through loans from shareholders or others. The ability of the Company to continue as a going concern is dependent upon its ability to successfully raise additional capital and eventually attain profitable operations. There can be no assurance that the Company will be able to raise additional capital or execute its business strategy. These factors raise substantial doubt about the company’s ability to continue as a going concern. 6 Table of Contents Note 2 – Related Party Transaction On February 1, 2013, the Company entered into a revolving line of credit in the amount of $500,000 with SC Capital Group.Valerie Baugher is the President of SC Capital. On February 23, 2013, the Company acquired its initial thoroughbred on February 23, 2013 from our CEO as our CEO claimed the thoroughbred on behalf of the Company. On February 23, 2013, the Company issued a note payable to our CEO, Mr. Wade in the amount $13,700 for the purchase of Rock Off.The note payable is an unsecured, non-interest bearing note which matures on December 31, 2013. On March 24, 2013, the Company issued a note payable to our CEO, Mr. Wade in the amount $13, 625 for the purchase of Honour The Deputy for $12,500 plus tax of $1,125.The note payable is an unsecured, non-interest bearing note which matures on December 31, 2013. As of March 31, 2013, the Company was indebted to the CEO for a total of $27,975. All notes are due on December 31, 2013 and are non-interest bearing and due on demand. Note 3 – Thoroughbreds Company’s Thoroughbreds Name DOB/Sex Sire Price Rock Off(1) 2008/Gelding Rock Hard Ten $ Honour The Deputy(2) 2007/Gelding Honour and Glory $ Rock Off was acquired by Joseph Wade, our CEO, on behalf of the Company.All rights to Rock Off have been transferred to our subsidiary, Capall Stables of California.The Company gelded Rock Off on March 20, 2013. Honour the Deputy was claimed from the Company April 21, 2013 for $8,000. Asset Value: Rock Off Honour The Deputy Acquisition Cost $ Acquisition Cost $ Depreciation $ ) Depreciation $ ) Net Total $ Net Total $ Note4 – Subsequent Events On April 4, 2013, the Company borrowed $7,000 from its CEO, Joseph Wade. The note payable is an unsecured, non-interest bearing note and matures on December 31, 2013. On April 21, 2013, Honour the Deputy won the 3rd race at Santa Anita.The Company won $10,200 from the purse money. On April 21, 2013, Honour the Deputy was claimed from the Company for $8,000. 7 Table of Contents ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This Form 10-Q may contain certain “forward-looking” statements as such term is defined in the private securities litigation reform act of 1995 and by the securities and exchange commission in its rules, regulations and releases, which represent the Company’s expectations or beliefs, including but not limited to, statements concerning the Company’s operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may”, “will”, “expect”, “believe”, “anticipate”, “intent”, “could”, “estimate”, “might”, “Plan”, “predict” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond the Company’s control, and actual results may differ materially depending on a variety of important factors, including uncertainty related to acquisitions, governmental regulation, managing and maintaining growth, the operations of the company and its subsidiaries, volatility of stock price and any other factors discussed in this and other registrant filings with the securities and exchange commission. The company does not intend to undertake to update the information in this Form 10-Q if any forward-looking statement later turns out to be inaccurate. The following discussion summarizes the results of our operations for the three month period ended March 31, 2013.It also analyzes our financial condition at December 31, 2012. This discussion should be read in conjunction with the Management’s Discussion and Analysis, including the audited financial statements for the years ended December 31, 2012. Going Concern Our financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploration of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. The Company has had very little operating history to date. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Overview During our current three months ended March 31, 2013, we generated income of $250 and incurred a net loss of $18,228.We have received no substantial revenue ($250) from our thoroughbred operations, and historically relied on debt financings from our CEO to finance our ongoing operations. Our operations generated a net loss of $18,228 from for the three months ending March 31, 2013 and a loss of $64,475 from Inception (October 10, 2012) through March 31, 2013. In order to fund operations, we relied on proceeds received from notes payable of $27,353 from our CEO during the three months ended March 31, 2013 and $27,975 since our inception (October 10, 2012). Corporate Background and Our Business Going Concern Our financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploration of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. The Company has had very little operating history to date. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the ability of the Company to continue as a going concern. 8 Table of Contents We have experienced recurring net losses from operations which losses have caused an accumulated deficit of ($64,475) as ofMarch 31, 2013. We had net losses of ($18,228) for theperiodendedMarch 31, 2013. These factors, among others, raise substantial doubt about our ability to continue as a going concern. If we are unable to generate profits and are unable to continue to obtain financing to meet our working capital requirements, we may have to curtail our business sharply or cease operations altogether. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis to retain our current financing, to obtain additional financing, and, ultimately, to attain profitability. Should any of these events not occur, we will be adversely affected and we may have to cease operations. The ongoing execution of our business plan is expected to result in operating losses over the next twelve months. Management believes it will need to raise capital through stock issuances in order to have enough cash to maintain its operations for the next twelve months. There are no assurances that we will be successful in achieving our goals of obtaining cash through stock issuances or increasing revenues and reaching profitability. In view of these conditions, our ability to continue as a going concern is dependent upon our ability to meet our financing requirements, and to ultimately achieve profitable operations. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event we cannot continue as a going concern. Office Facilities The Company's operating offices are located at 205 Ave Del Mar #974, San Clemente, California 92674.The Company’s thoroughbreds are housed with the Company’s trainer at no cost. However, the owners of the race tracks have begun discussions with regard to charging a day rate for stall space.If this should occur then it would impact the Company’s financial position and increase our costs. Results of Operations For the Period ending March 31, 2013, the Company had Net Loss of ($18,228).This was derived as follows: Revenue: $ Discounts: $ - COGS: $ - Expenses: $ Accrued Taxes: $ - Net Loss: $ ) From Inception (October 10, 2012) through March 31, 2013, the Company had Net Loss of ($64,475).This was derived as follows: Revenue: $ Discounts: $ - COGS: $ - Expenses: $ Accrued Taxes: $ - Net Loss: $ ) Dividends The Company did not issue any dividends. Liquidity and Capital Resources As of March 31, 2013, the Company had $1,575in cash and $25,639 in Thoroughbreds for a total of $27,214in assets. In management’s opinion, the Company’s cash position is insufficient to maintain its operations at the current level for the next 12 months.Any expansion may cause the Company to require additional capital until such expansion began generating revenue. It is anticipated that the raise of additional funds will principally be through the sales of our securities.As of the date of this report, additional funding has not been secured and no assurance may be given that we will be able to raise additional funds. 9 Table of Contents If the Company is not able to able to raise or secure the necessary funds required to maintain our operations and fully execute our business then the Company would be required to cease operations. As of March 31, 2013, our total liabilities were $36,064.This is broken down as: Accounts payable $ Other liabilities Notes payable- related party Total liabilities $ The Notes payable-related party is broken down as follows: Date Debt holder Amount Interest rate Paid Maturity December 31, 2012 Joseph Wade $ 0
